Citation Nr: 1200730	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety reaction and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before a Veterans Law Judge (VLJ) at a Board Videoconference hearing in May 2009.  A transcript of this proceeding has been associated with the claims file.  Notably, the only issues addressed during the May 2009 hearing were the issues of entitlement to service connection for diabetes mellitus and non-Hodgkin's lymphoma.  In June 2009 the Board remanded these issues back to the RO for further development.  In November 2010, the Board issued a decision denying service connection for diabetes mellitus and non-Hodgkin's lymphoma.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion).  Significantly, the Joint Motion did not concern either the diabetes mellitus or non-Hodgkin's lymphoma issues.  Rather, the Joint Motion noted that the Board erred when it did not remand the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety reaction and PTSD for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) as the Veteran submitted a timely notice of disagreement dated in August 2007 as to the August 2006 rating decision concerning the acquired psychiatric disorder issue.   

By correspondence dated in May 2011, the Board informed the Veteran that the VLJ who conducted the May 2009 hearing was no longer employed by the Board, told him he had a right to another hearing by another VLJ, and asked him to chose within 30 days whether he wanted another hearing.  As the Board has received no response from the Veteran in the 30 days after the issuance of the May 2011 letter, the Board will proceed with a review of the case.

With regard to the characterization of the acquired psychiatric disorder issue, the Veteran originally filed a claim of entitlement to service connection for anxiety reaction.  However, the Veteran has also argued that he suffers from PTSD.  Thus, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As was noted in the April 2011 Joint Motion, an August 2007 statement from the Veteran's representative regarding the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection an acquired psychiatric disorder, to include anxiety reaction and PTSD is a notice of disagreement as to an August 2006 rating decision.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

While the RO sent the Veteran a letter in January 2008 indicating that the issue of entitlement to service connection for PTSD had not yet been adjudicated, and thus, his notice of disagreement with regard to that issue had not been accepted, the Board notes that the Veteran's claim for anxiety reaction encompasses a claim for PTSD pursuant to Clemons and that, regardless, the RO should have adjudicated the August 2007 notice of disagreement with regard to anxiety reaction issue.

A statement of the case has not been issued with regard to the acquired psychiatric disorder issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) regarding the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety reaction and PTSD.  The RO should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


